Filed 3/24/16 P. v. Marquez CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063208

v.                                                                       (Super.Ct.No. FBA1100675)

REGINA LENDIA MARQUEZ,                                                   OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Eric M. Nakata,

Judge. Reversed with directions.

         William D. Farber, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Melissa Mandel, Alana Butler and

Meredith S. White, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Defendant and appellant Regina Lendia Marquez applied under Penal Code

section 1203.4, for relief from the penalties and disabilities of her underlying conviction,

after she had successfully completed her probation, in compliance with all the terms

thereof for the entire period of probation. The trial court erroneously denied defendant’s

petition for relief, purportedly on the ground of the seriousness of the offense. However,

under the statutory provisions, defendant was entitled to the relief sought, and the trial

court’s denial of her petition was in error. We reverse and remand with directions.

                        FACTS AND PROCEDURAL HISTORY

       Defendant was originally charged in 2011 with one count of negligent discharge of

a firearm (Pen. Code, § 246.3, subd. (a)) and one count of child endangerment (Pen.

Code, § 273a, subd. (a)). Defendant, a long-term victim of domestic violence, retrieved a

handgun to try to prevent her boyfriend from hitting her during a physical altercation.

She discharged the gun at the floor, attempting to scare her boyfriend, and causing a

ricochet injury to the boyfriend’s foot. Defendant was later assaulted by the boyfriend’s

mother and sister. The child abuse charge apparently was pleaded because one or more

of defendant’s children was present in the home, or just outside, during the incident.

       Defendant agreed to plead no contest to the negligent discharge of a firearm. She

would be admitted to probation, and the child abuse charge would be dismissed.

Defendant entered into the plea in February 2012.




                                              2
       In November 2014, defendant filed a petition under Penal Code sections 17,

1203.3 and 1203.4 for early termination of probation, and reduction of the offense to a

misdemeanor. The prosecutor pointed out that defendant’s plea agreement had specified

36 months of probation. In addition, defendant’s probation was set to terminate on

February 27, 2015. The court told defense counsel, “you’re aware of my position that

when someone negotiates a particular amount of time, that that is what they get. It is

what it is, and she negotiated for 36 months. That will be the case.” If defendant wanted

to file a motion under Penal Code section 1203.4 after her probation expired, the court

planned to refer the case for a new probation report. Defense counsel questioned why a

new report would be needed; the court replied, “I want to re-refer it because I don’t

particularly care for this report. I’m going to make them do it right.” The trial court

denied this initial petition, without prejudice. The trial court continued the hearing on the

petition until March 2015, to reconsider the matter once defendant had completed her

probation.

       At the continued hearing on March 4, 2015, defendant’s formal probation had

already been terminated, but no new reference for a probation report had been made. The

trial court asked, “Is this even a wobbler?” When assured that it was, the court stated,

“Well, there’s a memo from probation, and of course it’s from [named probation officer],

who has no credibility with this Court, really.”




                                              3
       The prosecutor opposed granting relief, because the offense involved the actual

shooting of a firearm, when a child was nearby. The trial court wanted to know what

kind of gun had been used, but the prosecutor did not have that information available.

The court again continued the matter to March 25. The court also “referred [the case]

back to probation for a better report to let me know what the original offense was and the

circumstances of the original offense before I make a decision on this.”

       On March 25, 2015, no new probation report had been made to the court. The

court took the view, however, that the “underlying case of this is really serious.” The

court was “really surprised that she got a probation on this. I am not inclined to 17(b)

[i.e., reduce to a misdemeanor] this. I don’t even know that [Penal Code section 246.3] is

a wobbler.” The prosecutor argued against any reduction, “based on the seriousness of

the [offense.]”

       Defendant filed her notice of appeal on March 26, 2015, and an amended notice of

appeal on April 7, 2015.

                                        ANALYSIS

                  The Trial Court Erred in Denying Defendant’s Motion to

                      Withdraw Her Plea and Dismiss Her Conviction

       A.     Statutory Background and Standard of Review

       “There are three circumstances in which a defendant may apply for relief under

Penal Code section 1203.4: if, ‘(a) he has fulfilled the conditions of his probation for the

entire period; (b) he has been discharged before the termination of the period of



                                             4
probation; or (c) in any case in which a court, in its discretion and the interests of justice,

determines he should be granted relief.’” (People v. Holman (2013) 214 Cal.App.4th

1438, 1459, citing People v. Butler (1980) 105 Cal.App.3d 585, 587.) “Under either of

the first two scenarios, the defendant is entitled as a matter of right to the dismissal of the

charge. (See People v. Chandler (1988) 203 Cal.App.3d 782, 788 . . . [‘[A] defendant

moving under Penal Code section 1203.4 is entitled as a matter of right to its benefits

upon a showing that he “has fulfilled the conditions of probation for the entire period of

probation.” It was apparently intended that when a defendant has satisfied the terms of

probation, the trial court should have no discretion but to carry out its part of the bargain

with the defendant.’]; People v. Butler, supra, 105 Cal.App.3d at p. 589 [‘Once probation

is terminated early, a later judge who is requested to grant relief under section 1203.4 is

without discretion to deny relief.’].) Under the third scenario, the court exercises its

discretion whether to grant relief in the interests of justice. (People v. McLernon (2009)

174 Cal.App.4th 569, 574 . . . [‘The last [scenario] requires the court to determine

whether, in its discretion and the interests of justice, the relief should be granted.’];

Butler, at p. 587 [‘A grant of relief in the third situation is clearly discretionary.’].)”

(People v. Holman, at p. 1459.)

       Here, defendant did not purport to petition for relief under the discretionary third

scenario. Rather, her initial application requested early termination of probation (see

Pen. Code, § 1203.3), which, had early termination been granted, would have qualified

her for relief under the second scenario. The trial court denied early termination. After




                                                5
she had completed her probation, however, defendant’s renewed application requested

relief under the first scenario.

       Although the first scenario—compliance with all the terms of probation

throughout the probationary period—is said to entitle the probationer to relief under

Penal Code section 1203.4, the preliminary determination of whether the probationer

actually has complied with all the terms of probation is a factual one. The trial court’s

determinations as to the predicate facts—i.e., whether the defendant has fully complied

with the terms of probation throughout the probationary period—are subject to

substantial evidence review. (People v. Turner (1961) 193 Cal.App.2d 243, 247.)

       Once the trial court determines that the probationer has complied with the terms of

probation for the entire probationary period, however, then the application of the law—a

probationer’s entitlement to the relief afforded under Penal Code section 1203.4—to the

facts as found is a matter of law. In addition, the application of the law to undisputed

facts is a question of law, which the appellate court reviews independently. (People v.

Butler, supra, 105 Cal.App.3d 585, 588 [although the defendant failed to raise the issue

of entitlement to relief under Penal Code section 1203.4 in the trial court, based on his

early discharge from probation, the appellate court could nevertheless consider it because

it presented an issue of law arising from undisputed facts: What was the legal effect of

the early termination of his probation?].) The latter situation obtains here: The salient

facts are undisputed. We therefore assess the trial court’s ruling, denying defendant’s

petition for relief, under a de novo standard of review. (See, e.g., People v. Cromer




                                             6
(2001) 24 Cal.4th 889, 893-894; Connerly v. State Personnel Bd. (2006) 37 Cal.4th 1169,

1175-1176.)




                                           7
       B.     Defendant Was Entitled to Relief Under Penal Code Section 1203.4

       The court denied defendant’s renewed petition for relief under Penal Code section

1203.4, ostensibly based on the seriousness of the offense. Defendant’s application to

withdraw her plea and to dismiss the charge was not based on the third, wholly

discretionary, scenario provided for in Penal Code section 1203.4. Because defendant’s

application was based on the first scenario, compliance with the terms of probation

during the probationary period, it was not open to the trial court to exercise its discretion

under the third scenario to find that the interests of justice required that relief be denied.

       The essential facts were undisputed. Defendant had paid all her fees and fines.

She did not have any new law enforcement contacts or any violations of probation. She

had extricated herself from the abusive relationship that led to the offense. She had

reported to the probation officer regularly, as ordered. She had maintained gainful

employment, and had received a promotion. In short, defendant had been a model

probationer and, undisputedly, had fulfilled all the terms of her probation, throughout the

entire probationary period.

       In such cases, a defendant is entitled to relief “as a matter of right,” and dismissal

is mandatory. (People v. Holman, supra, 214 Cal.App.4th 1438, 1459.) The trial court

had no discretion to deny relief. It erred as a matter of law in denying defendant’s

petition for relief under Penal Code section 1203.4; the court was obliged to allow her to

withdraw her plea, and was further obliged to dismiss the charge.




                                               8
                                      DISPOSITION

       The trial court erred in denying defendant’s motion for relief under Penal Code

section 1203.4. The order denying relief is reversed, and the matter is remanded for

further proceedings. Defendant is entitled to the relief provided by statute: The trial

court must allow defendant to withdraw her plea and must dismiss the charge.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                McKINSTER
                                                                                          J.
We concur:



HOLLENHORST
          Acting P. J.



MILLER
                          J.




                                             9